                                          Case 3:18-cv-04810-JCS Document 206 Filed 08/16/21 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     TANSEER KAZI, et al.,                              Case No. 18-cv-04810-JCS
                                                        Plaintiffs,
                                   8
                                                                                            ORDER STAYING CASE AND
                                                 v.                                         DENYING WITHOUT PREJUDICE
                                   9
                                                                                            MOTION FOR LEAVE TO AMEND
                                  10     PNC BANK, N.A.,
                                                                                            Re: Dkt. No. 194, 205
                                                        Defendant.
                                  11
                                  12          Based on the agreement of the parties as stated in their August 13, 2021 case management
Northern District of California
 United States District Court




                                  13   statement (dkt. 205), this case is hereby STAYED pending the resolution of Defendant PNC

                                  14   Bank’s interlocutory appeal. Plaintiff Linda Scheid’s motion for leave to file a third amended

                                  15   complaint (dkt. 194) is DENIED without prejudice to renewing it after the stay is lifted. The

                                  16   hearing and case management conference previously set for August 20, 2021 are VACATED.

                                  17          A status conference will occur on February 18, 2022 at 2:00 PM. The parties shall file a

                                  18   status report no later than February 11, 2022.

                                  19          The parties may file a stipulation or either party may file a motion to lift the stay when the

                                  20   appeal is resolved.

                                  21          IT IS SO ORDERED.

                                  22   Dated: August 16, 2021                           ______________________________________
                                                                                        JOSEPH C. SPERO
                                  23                                                    Chief Magistrate Judge
                                  24
                                  25
                                  26
                                  27
                                  28
